DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Tania Shapiro-Barr on 03/18/2022.

The application has been amended as follows:
Claim 132 has been cancelled. 
Please cancel claim 132.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method of preparing a modified distilled alcoholic spirit that comprises an acetal or hemiacetal of cinnamic aldehyde and/or vanillin, comprising contacting a corresponding starting distilled alcoholic spirit comprising cinnamic aldehyde and/or vanillin with a base under conditions that cause the cinnamic aldehyde and/or vanillin to be converted to a corresponding acetal or hemiacetal, thereby providing the modified distilled alcoholic spirit, wherein the modified distilled alcoholic spirit is a whiskey, rum, brandy, tequila, soju, gin or baiju that has an alcohol by volume (ABV) of at least about 15%.
The closest prior art of record, Asakawa (US 2006/0292262 A1), discloses treatment of distilled alcoholic beverages with a base that leads to the removal of aldehydes. Asakawa discloses a method of preparing a modified distilled alcoholic spirit by removing aldehydes and inorganic salts from alcoholic liquors such as brewed alcoholic liquors and distilled alcoholic liquors.  Asakawa discloses contacting a corresponding starting distilled alcoholic spirit with a base under conditions that cause at least one free carbonyl compound in the starting distilled alcoholic spirit to be reduced, to provide the modified distilled alcoholic spirit that has an alcohol by volume (ABV) of at least about 15%. Asakawa discloses treating “lmo-shochu”, which is an alcoholic spirit distilled from sweet potatoes, with a starting alcohol concentration of 25%, with an OH type styrene based strongly basic anion exchange resin. After treatment, the beverage still contained 25% alcohol concentration and the pH was increased from 4.7.9 to 6.34. Further, the aldehyde concentration (free carbonyl concentration) was reduced from 17 g/ml to less than 1 g/ml).
Asakawa does not disclose the conversion of aldehydes into acetals or hemiacetals that can improve the qualities of the liquor. It is further noted that on May 17, 2021,  
Claims 113-117, 119-131 and 133-140 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791